Citation Nr: 0836637	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-25 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to the veteran's service-connected 
galactorrhea/hyperprolactinemia and pituitary microadenoma.  

2.  Entitlement to an increased rating in excess of 30 
percent for service-connected galactorrhea/hyperprolactinemia 
and pituitary microadenoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1989 to February 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In August 2008, a hearing was held at the RO in Columbia, 
South Carolina; the undersigned Acting Veterans Law Judge 
presided.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The greater weight of the medical evidence shows that the 
veteran's depressive symptoms are not related to her service-
connected galactorrhea/hyperprolactinemia and pituitary 
microadenoma.  

2.  The veteran's service-connected 
galactorrhea/hyperprolactinemia and pituitary microadenoma 
has for the entire period of increased rating claim 
manifested fatigue, constipation, and mental sluggishness; 
and has not for any period of increased rating claim 
manifested muscle weakness, mental disturbance, or 
significant weight gain.  




CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
depression as secondary to the veteran's service-connected 
galactorrhea/hyperprolactinemia and pituitary microadenoma.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2007).  

2.  The criteria are not met for a rating greater than 30 
percent for galactorrhea/hyperprolactinemia and pituitary 
microadenoma for any period of increased rating claim.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.119, Diagnostic Code 7916 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service connection for Depression

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

The veteran has stated her contention, including at her 
August 2008 Board hearing, that she has depression due to her 
service-connected disability of 
galactorrhea/hyperprolactinemia and pituitary microadenoma.  
The veteran has not claimed or contended that depression was 
directly incurred in service or began during her active duty 
service.  

A VA psychiatric compensation examination was conducted in 
September 2008.  the examiner noted that she denied having 
any feelings of depression at the time of the examination.  
The only recorded abnormal psychiatric findings were slightly 
slowed and somewhat monotonous speech and blunted affect; her 
thought processes were noted to be logical, coherent and goal 
directed without looseness of associations, 
circumstantiality, tangentiality, pressured speech, or 
flights of ideas.  Although the examiner diagnosed dysthymic 
disorder, that diagnosis appears to have been based almost 
entirely on symptoms and history reported by the veteran 
herself.  Citing social and occupational problems on Axis IV 
and the veteran's family history of depression, the examiner 
opined that her depressive symptoms did not appear to be 
primarily related to her medical problems.  

VA clinic records do not contain any statement by a physician 
suggesting that any depression she may have was caused by or 
is otherwise related to her service-connected 
galactorrhea/hyperprolactinemia and pituitary microadenoma.  

With regard to the veteran's written assertions and lay 
testimony to the effect that she believes her current 
symptoms of depression are related to her service-connected 
disability, while she is competent to testify about any 
symptoms that she experienced at any time, she is not 
competent to relate the currently diagnosed dysthymic 
disorder or depressive symptoms to her service-connected 
disability.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for the statements or testimony to be 
probative as to the facts under consideration). 

In light of the unfavorable opinion by the September 2008 VA 
compensation examiner, in the absence of any favorable 
medical evidence suggesting that the veteran's depressive 
symptoms might be due to her service-connected 
galactorrhea/hyperprolactinemia and pituitary microadenoma, 
the Board finds that a preponderance of the evidence is 
against the claim for secondary service connection for 
depression.  For the foregoing reasons, the claim for service 
connection for depression must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Increased Rating for Galactorrhea/Hyperprolactinemia

The present appeal involves the veteran's claim that the 
severity of her service-connected an increased rating for 
galactorrhea/hyperprolactinemia secondary to pituitary 
microadenoma warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board must 
also consider the effect of pain on those activities, if 
appropriate.  38 C.F.R. § 4.10 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

VA's rating schedule states that hyperpituitarism is to be 
rated as malignant or benign neoplasm, as appropriate.  
38 C.F.R. § 4.119, Diagnostic Code 7916.  Because there is no 
indication of malignancy, rating the veteran's disability as 
a benign neoplasm would be most appropriate.  A benign 
neoplasm of any specified part of the endocrine system is to 
be rated on the basis of residuals of endocrine dysfunction.  
38 C.F.R. § 4.119, Diagnostic Code 7915.  

Initially, the Board observes that, although rating decisions 
in June 2005 and August 2005 had denied an increased rating, 
a rating decision during the appeal period, in September 
2006, increased to 30 percent the disability rating for the 
veteran's service-connected galactorrhea/hyperprolactinemia 
and pituitary microadenoma, effective from March 25, 2005.  
The record does not indicate that the veteran disagreed with 
the effective date that was assigned for the 30 percent 
rating.  Therefore, no appeal as to the effective date is 
currently before the Board.  

Examiners have indicated that the residuals of the veteran's 
pituitary microadenoma have been due primarily to hypothyroid 
function.  A 100 percent rating for hypothyroidism requires 
cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.  Muscular weakness, mental 
disturbance, and weight gain warrant a 60 percent rating.  A 
30 percent evaluation is appropriate when the manifestations 
include fatigability, constipation, and mental sluggishness.  
38 C.F.R. § 4.119, Diagnostic Code 7903.  

A VA compensation examination was conducted in August 2006.  
The veteran's complaints at that time primarily related to 
headaches; a separate rating has been assigned for that 
disability, but an appeal of that rating is not currently 
before the Board.  She also reported that she had some memory 
problems and was very forgetful, and that she was always 
fatigued.  The veteran indicated that she slept a lot and was 
severely constipated.  She also reported urinary frequency 
and nocturia.  In addition, the veteran stated that she could 
not lose weight when she was on medication for her 
galactorrhea.  Her weight at the time of that examination was 
recorded as 160 pounds.  On VA examination in February 2004, 
her weight had been noted to be 156 pounds.  The August 2006 
VA examiner stated that the veteran's fatigue caused her to 
sleep a lot.  She also indicated that her headaches, fatigue, 
constipation, and mental sluggishness were due to her 
service-connected galactorrhea/hyperprolactinemia.  

A VA psychiatric compensation examination was conducted in 
September 2006.  The veteran reported to the examiner that 
she was not feeling depressed that day.  (The Board observes 
that she similarly denied any feelings of depression to a VA 
clinic examiner in April 2008.)  The September 2006 examiner 
opined that the veteran's depressive symptoms did not appear 
to be related to her medical problems.  The Board observes 
that there is no other medical evidence in the record that 
suggests such a relationship.  The examiner corroborated the 
veteran's report of frequent fatigue and also noted her 
report of sleeping a lot.  However, she indicated that she 
had early and middle insomnia.  

A VA clinic record dated in April 2008 noted that the veteran 
denied any significant weight loss or gain.  

The veteran testified at her hearing in August 2008, in 
effect, that she would become fatigued after minor household 
chores, requiring her to rest frequently.  She admitted that 
she did not really know what muscle weakness was.  She 
indicated that she had memory problems.  The veteran also 
asserted that she was depressed and was constantly sleepy.  
The veteran and her representative pointed out that 
depression and sleepiness are among the criteria for a higher 
rating for her disability.  

The Board recognizes that examiners have noted the veteran's 
sleepiness and have attributed it to the fatigue caused by 
the service-connected disability.  However, there is no 
evidence of any other manifestations that are among the 
criteria for a rating greater than 30 percent, in particular, 
muscle weakness, mental disturbance, or significant weight 
gain, as are required for a 60 percent rating under 
Diagnostic Code 7803.  Therefore, the Board finds that the 
veteran's disability picture has for the entire period of 
increased rating claim more nearly approximated the criteria 
required for the 30 percent rating.  38 C.F.R. § 4.7.  

For the foregoing reasons, the claim for an increased rating 
for galactorrhea/hyperprolactinemia and pituitary 
microadenoma must be denied.  As the preponderance of the 
evidence is against the appellant's claim for increased 
rating, the benefit-of-the-doubt doctrine is not applicable 
in the current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§§ 4.3, 4.7. 

Duties to Notify and to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the VA Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant's demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
and was not given the specific notice required by Vazquez-
Flores prior to the denial of her claim for increase, she was 
subsequently provided the specifically required notice in a 
May 2008 notice letter.  In addition, the rating decision and 
the statement of the case and supplements thereto that 
discussed the assignment of higher disability evaluations 
specifically informed her of the rating criteria that would 
be applied.  The veteran has had the opportunity to supply 
information or evidence concerning worsening or increase in 
severity of the disability at issue, and the effect such 
worsening has on employment and daily life, including at the 
personal hearing, where specific symptoms for a higher 
disability rating were discussed by the veteran.  A letter 
from the RO in May 2008 provided the veteran with the 
specific notice required by Vazquez-Flores prior to a 
supplemental statement of the case in June 2008.  

In the present case, VA satisfied its duty to notify by means 
of April 2005, November 2005, and May 2008 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate her claims, and of her and VA's respective 
duties for obtaining evidence.  

The required notice was provided before the adverse decisions 
in January 2006 and September 2006.  Although the appellant 
has the right to content-complying notice and proper 
subsequent VA process, she has received that notice.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices, including at a hearing.  
Also, in March 2006, the RO notified the veteran of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In the present appeal, because the 
claim for secondary service connection for depression is 
being denied, and no effective date or rating will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at a hearing, to 
participate effectively in the processing of her claims and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  In this 
case, the Board finds that the duty to assist 


has been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

Service connection for depression, as secondary to the 
veteran's service-connected galactorrhea/hyperprolactinemia 
and pituitary microadenoma, is denied.  

A disability rating in excess of 30 percent for service-
connected galactorrhea/hyperprolactinemia and pituitary 
microadenoma is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


